The former opinion in this cause, rendered on November 11, 1924, is withdrawn and held for naught. This opinion is substituted and shall be decisive of this appeal.
The appeal in this case appears to have been prepared, and presented to this court, under the terms of a local statute. Local Acts 1923, pp. 278, 279, § 30. We shall refrain from passing upon the validity of that statute, as the question is not here presented. Its provisions, however, are unusual and result in dumping upon this court, for its consideration, a heterogeneous conglomerate mass of proceedings, including all questions propounded to witnesses and their answers; all remarks of the court or counsel, etc.; in fact, a full stenographic report of everything said and done by all persons connected with the trial, and a transcript of all this, when filed, this statute says shall constitute the legal bill of exceptions in said cause. Under the terms of this unusual statute, not even the signature of the trial judge is required to the bill of exceptions, nor is it necessary *Page 486 
to be presented to the trial judge. All this in the teeth of every rule of the Supreme Court and of this court and of the general statutes bearing upon the question of bills of exceptions, their preparation and presentation, etc.
This appellant, defendant in the court below, was charged by indictment with the offense of violating the prohibition laws of the state, by being in possession of alcoholic, spirituous, or malt liquor contrary to law.
During the trial of this case several exceptions were reserved to the rulings of the court upon the admission of testimony. None of these exceptions contain merit, for in these several rulings the court committed no error injuriously affecting the substantial rights of the defendant. Moreover, the exceptions are abortive in that no grounds of objection were interposed. A general objection to evidence is availing only when the evidence is palpably inadmissible for any purpose. Washington's Case,106 Ala. 58, 17 So. 546.
Under the evidence in this case the defendant was not entitled to an acquittal as a matter of law. The evidence was in conflict, and there was sufficient testimony to sustain the judgment of conviction. The defendant himself on cross-examination admitted that he had taken two drinks of whisky on the afternoon in question and a short time before he was arrested for having whisky in his possession. See Ex parte State ex rel. Attorney General Harbin v. State, 210 Ala. 667, 99 So. 100.
By supplemental brief for appellant it is insisted that a conviction of this defendant could not be had for the reason he was compelled to testify before the grand jury as to the facts and circumstances attending the same transaction for which he was prosecuted and convicted in the court below. The record fails to bear out this insistence. No plea to this effect was interposed, nor is there anything in the record to sustain this contention. See Burt v. State, ante, p. 296, 101 So. 768; also, Ex parte John Burt, 212 Ala. 96, 101 So. 770.
We find no reversible error in the rulings of the court; therefore the judgment of conviction appealed from is affirmed.
Affirmed.